              Case MDL No. 2951 Document 36 Filed 08/06/20 Page 1 of 5



                               UNITED STATES JUDICIAL PANEL
                                            on
                                MULTIDISTRICT LITIGATION


IN RE: SECONDARY TICKET MARKET
REFUND LITIGATION                                                                         MDL No. 2951


                                         TRANSFER ORDER


         Before the Panel:* Plaintiffs in three actions move under 28 U.S.C. § 1407 to centralize this
litigation, in the Northern District of Illinois or, alternatively, the Western District of Wisconsin. This
litigation consists of six actions pending against three competing players in the secondary ticket market
that are pending in four districts, as listed on Schedules A and B, as well as two potential tag-along
actions in the Northern District of California.1

        The parties’ positions on centralization vary. Defendant Vivid Seats LLC opposes creation of
an industry-wide MDL; if one is created over its objections, it suggests a Northern District of Illinois
transferee forum. Defendant SeatGeek, Inc., opposes centralization. Defendants StubHub, Inc., and
Last Minute Transactions Inc. (StubHub) oppose industry-wide centralization but support creation of
a StubHub-only MDL in the Western District of Wisconsin or the Northern District of Illinois. Moving
plaintiffs alternatively support creation of an MDL comprised solely of actions against defendant
StubHub in the Northern District of Illinois or, alternatively, the Western District of Wisconsin.
Responding plaintiffs in two Northern District of California actions against StubHub oppose
centralization. Plaintiff in the Northern District of California Kopfmann action also suggests creating
a StubHub-only MDL in the Northern District of California.

       After considering the argument of counsel,2 we find few efficiencies to be gained by creating
an industry-wide MDL that combines claims against Vivid Seats and SeatGeek with claims against
StubHub. Any general factual commonality across the actions appears to be superficial at best. We
are typically skeptical of requests to centralize claims filed against multiple defendants who are
competitors in a single MDL because it often will not promote judicial efficiency or serve the


        *
      One or more Panel members who could be members of the putative classes in this litigation
 have renounced their participation in these classes and have participated in this decision.
    1
      At oral argument, the parties noted that one of these putative nationwide class actions had been
 recently filed but they had not yet notified the Panel of its pendency. These actions, and any other
 related actions, are potential tag-along actions. See Panel Rules 1.1(h), 7.1 and 7.2.
    2
    In light of the concerns about the spread of COVID-19 virus (coronavirus), the Panel heard oral
 argument by videoconference at its hearing session of July 30, 2020. See Suppl. Notice of Hearing
 Session, MDL No. 2951 (J.P.M.L. July 14, 2020), ECF No. 34.
              Case MDL No. 2951 Document 36 Filed 08/06/20 Page 2 of 5



                                                   -2-

convenience of the parties and witnesses. See, e.g., In re: Yellow Brass Plumbing Component Prods.
Liab. Litig., 844 F. Supp. 2d 1377 (J.P.M.L. 2012) (denying centralization, noting “we are typically
hesitant to centralize litigation against multiple, competing defendants which marketed, manufactured
and sold similar products”). Plaintiffs have not persuaded us that an industry-wide MDL is necessary,
or even desirable, here. Plaintiffs point to the common need in all cases to determine which events were
cancelled or rescheduled on a nationwide basis. But we see no reason – particularly with counsel for
movants representing plaintiffs in three actions brought against, respectively, StubHub, Vivid Seats and
SeatGeek – that this seemingly straightforward task could not be informally coordinated. All
defendants are separate businesses that employed different terms of use, different arbitration
agreements, different marketing and different choice of law provisions. There are no allegations of a
conspiracy and no defendant is named in an action alongside another vendor competitor. Creating an
industry-wide MDL for all three defendants would seem to complicate pretrial proceedings more than
it would streamline them, so we deny this request.

        As for the parties’ request for the creation of a StubHub-only MDL, we find that the actions
against StubHub involve common questions of fact, and that centralization of actions against StubHub
in the Northern District of California will serve the convenience of the parties and witnesses and
promote the just and efficient conduct of the litigation. The actions involve common factual issues
arising from similar putative nationwide class actions alleging that StubHub wrongfully changed its
policies for refunds for cancelled or rescheduled events as a result of the COVID-19 pandemic.
Plaintiffs allege that StubHub, which reportedly touts itself as the “world’s largest ticket marketplace,”
for years prior to COVID-19 had assured customers, via its “FanProtect Guarantee,” that ticket
purchasers would receive full refunds for cancelled events. On or about March 12, 2020, StubHub
announced that it would issue a 120% credit instead of a refund when an event was cancelled, regardless
of the purchase date. StubHub later offered the choice of a refund only to customers in fourteen states
with consumer protection laws that require refunds. Centralization will eliminate duplicative discovery;
avoid inconsistent pretrial rulings, particularly on class certification; and conserve the resources of the
parties, their counsel and the judiciary.

        Plaintiffs in the Northern District of California actions assert that voluntary cooperation among
the parties would be superior to formal centralization of an industry-wide or StubHub-only MDL.
Although we encourage the parties to cooperate to the extent possible, we conclude that creation of an
StubHub-only MDL is warranted in these circumstances. Including potential tag-along actions, there
are six putative nationwide class actions pending in four districts, and it was apparent from oral
argument that the parties have yet to agree on transfer to a single district.

         We are persuaded that the Northern District of California, where four cases against StubHub are
pending and where StubHub is based, is an appropriate transferee district. All actions against StubHub
were filed within a few weeks of each other, and no action has advanced significantly further than any
other action. Centralization before Judge Haywood S. Gilliam, Jr., allows us to assign this litigation
to an able jurist who has experience presiding over complex, multidistrict litigation. We are confident
that he will steer these cases on a prudent course. Consistent with our decision, we will rename this
litigation “In re: StubHub Refund Litigation.”
             Case MDL No. 2951 Document 36 Filed 08/06/20 Page 3 of 5



                                                -3-

       IT IS THEREFORE ORDERED that the actions listed on Schedule A and pending outside the
Northern District of California are transferred to the Northern District of California and, with the
consent of that court, assigned to the Honorable Haywood S. Gilliam, Jr., for coordinated or
consolidated pretrial proceedings with the action pending there and listed on Schedule A.

        IT IS FURTHER ORDERED that centralization of actions listed on Schedule B and pending
against defendants other than StubHub is DENIED.

      IT IS FURTHER ORDERED that the caption of this litigation is hereby renamed to “In re:
StubHub Refund Litigation.”

                                     PANEL ON MULTIDISTRICT LITIGATION




                                                      Karen K. Caldwell
                                                            Chair

                                     Ellen Segal Huvelle          R. David Proctor
                                     Catherine D. Perry           Nathaniel M. Gorton
                                     Matthew F. Kennelly          David C. Norton
         Case MDL No. 2951 Document 36 Filed 08/06/20 Page 4 of 5



IN RE: SECONDARY TICKET MARKET
REFUND LITIGATION                                               MDL No. 2951


                                     SCHEDULE A

          Northern District of California

    ALCARAZ v. STUBHUB, INC., C.A. No. 4:20!02595
    KOPFMANN v. STUBHUB, INC., C.A. No. 4:20!03025

          Southern District of New York

    REYNOLDS v. STUBHUB, INC., ET AL., C.A. No. 1:20!03508

          Western District of Wisconsin

    MCMILLAN v. STUBHUB, INC., ET AL., C.A. No. 3:20!00319
         Case MDL No. 2951 Document 36 Filed 08/06/20 Page 5 of 5



IN RE: SECONDARY TICKET MARKET
REFUND LITIGATION                                                    MDL No. 2951


                                      SCHEDULE B

          Northern District of Illinois

    NELLIS, ET AL. v. VIVID SEATS LLC, ET AL., C.A. No. 1:20!02486

          Southern District of New York

    TRADER v. SEATGEEK, INC., C.A. No. 1:20!03248
